138 Nev., Advance Opinion 1   .-iD
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                 ANTHONY JOSEPH HARRIS,                                           No. 81430
                 Appellant,
                 vs.
                 THE STATE OF NEVADA; NEVADA
                 BOARD OF PRISON
                 COMMISSIONERS; THE STATE OF
                 NEVADA DEPARTMENT OF
                 CORRECTIONS; JAMES DZURENDA;
                 BRIAN WILLIAMS; ROMEO ARANAS;
                 MICHAEL MlNEV; JEREMY BEAN;
                 JULIE MATOUSEK: MR. FALISZEK;
                 MRS. ENNIS; NAPHCARE INC.; BOB
                 FAULKNER; N. PERET; G. WORTHY;
                 G. MARTIN; AND G. BRYAN,
                 Respondents.



                           Appeal from district court orders dismissing an inmate's civil-
                rights complaint. Eighth Judicial District Court, Clark County; Trevor L.
                Atkin, Judge.
                           Reversed and rernanded.


                Holland & Hart LLP and Joshua M. Halen and Matthew B. Hippler, Reno,
                for Appellant.

                Aaron D. Ford, Attorney General, and Gregory L. Zunino, Deputy Solicitor
                General, Carson City,
                for Respondents.




SUPREME COURT
     Of


                                                                                     72- 11s-35-
   NEVADA




                                        • • " '•._.         4

                                                                 r Si,
                                                      .01         o                       -          Wr:
BEFORE THE SUPREME COURT, SILVER, CADISH, and PICKERING,
JJ.


                                 OPINION

By the Court, CADISH, J.:
            The district court dismissed appellant's civil rights complaint,
finding deficiencies in the pleading as to one of the defendants and in the
service of the pleading as to the remaining defendants. First, we consider
the standard for sufficiency in pleading a deprivation-of-rights claim under
42 U.S.C. § 1983. Second, we consider the timing requirements for proper
service of such a pleading on state officials or employees under NRCP
4.2(d)(2), which requires service on both the attorney general and on the
individual official or employee, and in particular, whether NRCP 4.2(d)(6)
provides additional time, beyond the generally applicable 120-day service
period in NRCP 4(e)(1), to complete one of the two service requirements
when the plaintiff timely completed the other requirement. Because we
conclude that appellant alleged sufficient facts to state a claim for relief
under 42 U.S.C. § 1983 against respondent Brian Williams based on an
alleged deliberate indifference to serious m.edical needs and that NRCP
4.2(d)(6) gives appellant additional time to complete service on the
remaining respondents, we reverse.
                 FACTS AND PROCEDURAL HISTORY
            Appellant Anthony Harris, an inmate in the custody of Nevada
Department of Corrections (NDOC) at High Desert State Prison (HDSP),
alleged in a civil-rights complaint tha t he began to experience "extreme
chest pains" in early December 2018. He alerted a nurse at HDSP to the
chest pains. The nurse, defendant Jane Doe, told Harris to "fill out a kite,


                                     9
but did nothing else."' Harris's extreme chest pains persisted, and in early
January 2019, he notified the same nurse of the continuing chest pains. She
again told Harris to fill out a kite. Nothing came of the kites Harris
completed. In late March 2019, Harris "suffered such extreme chest pains
that" he fell "to his knees . . . in front of a different" nurse, respondent
James Tolman. Tolman told Harris to drink water and "stay off his feet."
            Harris filed an informal grievance the same day regarding the
denial of medical treatment for the chest pains. A nurse at HDSP,
respondent N. Peret, denied the informal grievance a little over two months
later in early June 2019. Harris filed a first-level grievance the next day.
Williams admits that NDOC's administrative regulations required him, as
HDSP's warden, to review, investigate, and respond to Harris's first-level
grievance, even though the regulations also permit him to use staff to
develop the response. Approximately one month later, Harris received a
denial of the first-level grievance signed by the director of nursing at HDSP,
respondent Bob Faulkner. That same day, Harris filed a second-level
grievance, which the medical director at HDSP, respondent Michael Miner,
denied around two months later in early September 2019.
            On June 14, 2019, Harris was taken to see a cardiologist.
However, he was told on arrival that the cardiologist could not see him
because the appointment had been scheduled for two days earlier. Officers
at HDSP did not take Harris to see a cardiologist until over five weeks later,
on July 23, 2019. Although the doctor instructed Harris to return in 30
days, officers did not take him to the cardiologist again until over two


      IA kite is "a written request for services or other assistance within the
prison." Ybarra v. State, 127 Nev. 47, 59 n.9, 247 P.3d 269, 277 n.9 (2011).



                                      3
                months later, on Octobor 4, 2019. During these gaps in care. Harris
                continued to experience extreme chest pains that rendered him bedridden.
                In November 2019, Harris filed this lawsuit pro se against various officials
                and employees of NDOC, asserting a cause of action under 42 U.S.C. § 1983
                for their alleged deliberate indifference to his serious medical needs.2
                             As relevant to this appeal, Harris directed the Carson City

                Sheriff to serve the complaint and summons on defendants Romeo Aranas,
                Michael Minev, Jeremy Bean, Julie Matousek, Mr. Faliszek, Mrs. Ennis,
                Bob Faulkner, N. Peret, G. Worthy, G. Martin, G. Bryan, James Tolman,
                Jane Doe 1, and NaphCare, Inc., all parties associated with NDOC
                (collectively, NDOC parties).3 Harris stated in court filings that the Carson
                City Sheriff served the NDOC parties by way of the Office of the Attorney
                General's (OAG) authorized individual on December 13, 2019, and
                December 16, 2019.
                             In January 2020, respondent Williams brought a motion to
                dismiss for failure to state a claim under NRCP 12(b)(5), asserting that the
                complaint contained no facts that identified Williams by name, let alone
                alleged his personal involvement in Harris's medical care or lack thereof.
                Williams alternatively argued that he was entitled to qualified immunity
                because the complaint contained no facts to establish that he violated


                      2 We omit discussion of the other parties and claims in Harris's
                complaint that are not at issue in this appeal.

                     3The record contains alternate spellings of Michael Minev's, Jeremy
                Bean's, and James Tolman's names: Michael Miner, Jeremy Dean, and
                James Tulman, respectively. Respondents, in their motions to dismiss, did
                not make any argurnents specific to NaphCare. They similarly make no
                arguments as to NaphCare on appeal.

SUPREME COURT
        OF
     NEVADA


1o, 1447A
                                                      4
Harris's constitutional rights. Harris opposed, alleging additional facts to
support Williams's notice of Harris's serious medical needs. Harris
described the contents of the first-level grievance as stating that he "was

experiencing a violation of [his] rights, both medical and [Elighth
[A]mendment, and that it was constituting cruel and unusual punishment."
He also pointed to NDOC's regulations that require Williams, by virtue of
his position as HIDSP's warden, to respond to Harris's first-level grievance.
Harris alleged that he attempted to speak about "this mattee with Williarns
in the prison's chapel sometime between July and September 2019, but that
Williams rebuffed the conversation. Harris also requested to amend his
complaint to add facts and a claim. Williams replied that the court could
not consider the allegations that Williams reviewed the first-level grievance
and that this review put Williams on notice of Harris's serious medical
needs, as they were alleged for the first time in Harris's -opposition.
Williams also contended that his personal involvement in the review and
denial of the grievance process did not "establish personal participation."
Williams did not address Harris's request to amend the complaint.
            At a hearing,4 the district court granted the motion, dismissed
the complaint with prejudice, and declined to allow Harris to amend the
complaint. The court agreed that the coinplaint contained no allegatiOns to
establish Williams's personal participation in or awareness of the alleged
constitutional violation. Moreover; the court concluded that a response to a



      4Harris requested that the district court compel his telephonic
appearance at the hearing on the motion to dismiss. Nothing in the record
indicates that the district. court ruled on the motion. However, FIarris
ultimately did not appear.



                                     5
                         grievance does not, by itself, expose Williams to liability. Alternatively, the
                         court concluded that Williams was entitled to qualified immunity because
                         Harris failed to allege facts that Williams violated Harris's rights.' The
                         district court did not provide any rationale for denying Harris's request to
                         amend.
                                     Thereafter, Harris moved the court to reconsider its order and
                         permit him to amend his complaint. While Harris claimed to possess,
                         among other items, "35+ evidence/exhibits spanning 66+ pagee to support
                         his allegations, he did not describe the contents of the documents. Williams
                         opposed, arguing that Harris failed to establish grounds for relief under
                         NRCP 60(b), but Williams did not address Harris's request for leave to
                         amend the complaint. The district court denied Harris's motion to
                         reconsider the judgment and, alternatively, to amend his complaint, finding
                         that Harris failed to establish grounds for relief under NRCP 60(b).
                                     The remaining NDOC parties collectively filed a motion to
                         dismiss pursuant to NRCP 4(e)(2) in June 2020, approximately five months
                         after the latest date on which Harris alleged that he served all parties. They
                         maintained that Harris failed to satisfy one of two requirements for the
                         service of state officials or employees within the 120-day service period.
                         Further, they asserted that Harris neither sought by motion to extend the
                         service period nor showed good cause to grant such a motion. They argued,



                               'Although Harris challenges this decision on appeal, we do not need
                         to reach whether the district court erred in concluding that Williams was
                         entitled to qualified immunity because Williams concedes that "[i]t was
                         premature for the [d]istrict [c]ourt to address qualified immunity" and that
                         the district court placed the "burden" on Harris "to plead facts that negate
                         qualified immunity."

SUPREME COURT
        OF
     NEVADA
                                                               6
101 1947A



             :-.7frA7,
             7
                                   *•_
                therefore, that Harris's failure to properly serve them within the 120-day
                period provided in NRCP 4(e)(1) required dismissal of the complaint
                pursuant to NRCP 4(e)(2). The NDOC parties omitted any citation to or
                mention of NRCP 4.2(d)(6) (requiring "a reasonable time to cure" defects in
                service if preconditions are met). Harris opposed, arguing that he had
                perfected service within the 120-day period and that, nonetheless, good
                cause existed for an untimely request to extend the service period because
                the prejudice to the NDOC parties was mitigated by their actual knowledge
                of the lawsuit.
                            The district court granted the NDOC parties motion and
                dismissed the complaint without prejudice. While the court found that
                Harris "attempted to effectuate service" on the NDOC parties, it concluded
                that Harris's failure to "personally serve any of the [NDOC parties] with a
                copy of the summons and complaint" within the service period warranted
                dismissal. Further, the court concluded that Harris neither sought an
                extension of time nor established good cause for his failure to do so. This
                appeal followed.
                                              DISCUSSION
                Harris properly pleaded a § 1983 claim against Williams
                            We review de novo a dismissal for failure to state a claim upon
                which relief can be granted under NRCP 12(b)(5). Buzz Stew, LLC v. City
                of North Las Vega.s, 124 Nev. 224, 228, 181 P.3d 670, 672 (2008). Factual
                allegations in the complaint are accepted as true, while inferences in the
                complaint are drawn in favor of the plaintiff. Facklam v. HSBC Bank USA,
                133 Nev. 497, 498, 401 P.3d 1068, 1070 (2017). A plaintiff fails to state a
                claim for relief only "if it appears beyond a doubt that [he] could prove no


SUPREME COURT
         OF
      NEVADA
                                                     7
(Or IV-17A



                                                         4F;((,..
                                                            LA! •
set of facts" that "if true . . . entitle [hint] to relief."6 Buzz Stew, 124 Nev. at
228, 181 P.3d at 672. Under our notice-pleading standard, we "liberally
construe [the] pleadinge for "sufficient facts" that put the "defending party"
on "adequate notice of the nature of the claim and relief sought." W. States
Constr., Inc. v. Michoff, 108 Nev. 931, 936, 840 P.2d 1220, 1223 (1992).
Although we have not adopted the 'less stringent pro se standard used in
federal courts, see Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (quoting
Erickson v. Pardus, 551 U.S. 89, 94 (2007)), our notice-pleading standard
does not require the plaintiff to indiCate a specific "legal theory" or use
 precise legalese" to give notice to the defending party. Liston v. Las Vegas
Metro. Police Dep't, 111 Nev. 1575, 1578-79, 908 P.2d 720, 723 (1995).
             Williams argues that Harris's complaints of chest pains do not
establish serious medical needs, and therefore, any "inattentive response
to those complaints by prison officials does not amount to deliberate
indifference. Moreover, Williams asserts that Harris's complaint does not
make a direct connection between" Williams and the "alleged
constitutional injury," as there are no allegations that Williams knew of
Harris's medical needs or that prison officials denied Harris care. We
disagree.




      6Contrary  to Williams's suggestion, our notice-pleading standard is
not analogous to the federal plausibility standard for a motion to dismiss
for failure to state a claim. We have not adopted the federal standard.
Garcia v. Prudential Ins. Co. of Am., 129 Nev. 15, 18 n.2, 293 P.3d 869, 871
n.2 (2013).



                                        8
            Section 1983. which vindicates federal constitutional rights,
imposes liability where a defendant acts under color of state law to deprive
the plaintiff of a constitutional right. Gibson v. United States, 781 F.2d
1334, 1338 (9th Cir. 1986). The Eighth Amendment guarantees an inmate's
right to adequate medical care. Estelle v. Gamble, 429 U.S. 97, 103-04
(1976). Liability for constitutionally inadequate medical care attaches if the
defendant acted with deliberate indifference to the plaintiffs "serious
medical needs," id. at 106, and such deliberate indifference caused harm to
the plaintiff, Harper v. City of Los Angeles, 533 F.3d 1010, 1026 (9th Cir.
2008). The deliberate-indifference standard, for Eighth Amendment
purposes, comprises a subjective and an objective component "consistent
with recklessness in . . . criminal law." Farmer v. Brennan, 511 U.S. 825,
837 (1994). The subjective component requires that "the official knows of
and disregards an excessive risk to [the] inmatersj health."        Id.   The

objective component considers whether the risk to the inmate qualifies as
sufficiently serious to warrant treatment, or in other words. sufficiently
serious to constitute "unnecessary and wanton infliction of pain" in the
absence of such treatment. Snow v. McDaniel, 681 F.3d 978, 985 (9th Cir.
2012) (quoting Estelle, 429 U.S. at 104). overruled in part on other grounds
by Peralta v. Dillard, 744 F.3d 1076, 1083 (9th Cir. 2014).
            Addressing the objective component first, Harris's complaint
alleges a set of facts that, if true, support a finding that he suffers or has
suffered from aihnents that constitute serious medical needs. Harris
described chest pains so severe that at one point they caused him to fall on
his knees in front of a nurse. While, as Williams points out, Harris did not
allege specific symptoms of cardiac distress, he alleged that the chest pains
persisted over months and appeared to worsen over that period such that


                                      9
                  Harris became debilitated and bedridden by those pains. Harris also
                  averred that the delay in the provision of treatment of the chest pains
                  created a risk of heart attack, stroke, and even death.         See Colwell v.
                  Bannister, 763 F.3d 1060, 1066 (9th Cir. 2014) (explaining that serious
                  medical needs "exist [] if [the] failure to treat the injury or condition could
                  result in further significant injury (quoting Jett v. Penner, 439 F.3d 1091,
                  1096 (9th Cir. 2006))). Further, Harris alleged that the cardiologist he
                  eventually saw on July 23, 2019, seven months after he initially complained
                  of the chest pains, told Harris to return in 30 days, an indication that "a
                  reasonable doctoF deemed these multiple incidents of chest pains as
                  “worthy of comment or treatment." See id. (noting that indications of

                  "serious medical need[s] include 'the existence of an injury that a reasonable
                  doctor or patient would find important and worthy of comment or
                  treatment; the presence of a medical condition that significantly affects an
                  individual's daily activities; or the existence of chronic and substantial
                  pain"' (quoting McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992),
                  overruled in part on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d
                  1133, 1136 (9th Cir. 1997))).
                              Turning to the subjective component second, the complaint also
                  alleges a set of facts that, if true, support a finding of Williams's deliberate
                  indifference. Harris described that he filed several grievances, one of
                  which—the first-level grievance—the parties agree Williams was required
                  by regulation to review, investigate, and answer, even though he was also
                  permitted to utilize staff to develop such response. Harris was not required
                  to cite NDOC regulations in his complaint in order for the allegations
                  regarding the first-level grievance to implicate Williams's involvement in
                  the constitutional violation. See Liston, 111 Nev. at 1578-79, 908 P.2d at
SUPREME Couar
           OF
        NEVADA


(4 »   1,447A •
                                                        10
                        723. Moreover, the complaint's narrative of events permits the inference
                        that the grievance made Williams aware of multiple instances where prison
                        staff members ignored, or at least minimized, Harris's complaints of
                        extreme chest pains and provided no contemporaneous treatment on any of
                        those multiple occasions on which he complained over an approximately six-
                        month period. By the time Harris received the denial of the first-level
                        grievance, he had been taken to a cardiologist two days after the scheduled
                        appointment, and still, no medical professional had treated or diagnosed the
                        extreme chest pains. These allegations support that Williams knew of
                        Harris's repeated complaints of extreme, debilitating chest pains over a six-
                        month period and of prison staffs failure to respond to those complaints.
                                    Faced with this knowledge, Williams denied, through staff, the
                        grievance and made no efforts tO ensure Harris received treatment,
                        effectively ignoring persistent and credible complaints of inadequate care of
                        serious medical needs. And, as noted already, Harris alleged that the denial
                        of care both caused his condition to worsen, such that he became bedridden,
                        and created a risk of further harm, such as a heart attack, stroke, and even
                        death. Because the grievance alerted Williams to these issues, the denial
                        of the grievance, coupled with the failure to act, constituted an affirmative
                        decision to continue to deny or delay adequate treatment and to disregard
                        an excessive risk of further injury to Harris.7 Therefore, we conclude that



                              7 Contrary   to Williams's assertion, the foregoing shows that the
                        complaint implicated Williams's personal participation because Harris
                        alleged facts to infer Williams knew of Harris's need for medical attention,
                        consciously failed to act, and thereby subjected Harris's health and safety
                        to an excessive risk. See, e.g., Maxwell v. County of San Diego, 708 F.3d
                        1075, 1086 (9th Cir. 2013) (explaining that § 1983 does not permit vicarious

SUPREME COURT
          OF
      NEVADA


f()) 1,147A    <47,0D
                                                            11
the district court erred by dismissing Harris's complaint on the basis that
he failed to allege a set of facts that, if true, entitle him to relief against
Williams under 42 U.S.C. § 1983 for Williams's deliberate indifference to
Harris's serious medical needs.8
Harris was entitled to additional time under NRCP 4.2(d)(6) to serve the
state officials or employees
            While we generally review a dismissal based on the failure to
timely serve process for an abuse of discretion, Saavedra-Sandoval v. Wal-
Mart Stores, 126 Nev. 592, 595, 245 P.3d 1198, 1200 (2010), we review the



liability against a supervisor for the acts of his or her subordinates based
only on his or her status as a supervisor, and therefore requiring personal
involvement or participation in the constitutional violation); Arnett v.
Webster, 658 F.3d 742, 755, 757 (7th Cir. 2011) (explaining that actions
"satisf[y] the personal responsibility requirement" if the official "know[s]
about the conduct and facilitate[s] it, approve[s] it, condone[s] it, or turn[s]
a blind eye" to it (internal marks omitted) (quoting Gentry v. Duckworth, 65
F.3d 555, 561 (7th Cir. 1995))).

      8Even   if Harris's complaint failed to meet the notice-pleading
standard, we conclude that the district court abused its discretion in
refusing to allow Harris leave to amend. See Cohen v. Mirage Resorts, Inc.,
119 Nev. 1, 22, 23, 62 P.3d 720. 734, 735 (2003) (noting that leave to amend
is favored, particularly where "the request .. . c[omes] at an early stage of
the proceedings and in response to the motion to dismise). Harris's
opposition papers included additional allegations that implicated Williams
in the constitutional violation and suggested a proposed amendment would
not have been futile, such as the fact that Williams rebuffed Harris's
attempts to talk to Williams in the chapel about the lack of medical care, as
well as the fact that Harris described the contents of the first-level
grievance. See Halcrow, Inc. v. Eighth Judicial Dist. Court, 129 Nev. 394,
398, 302 P.3d 1148, 1152 (2013) (explaining that leave to amend is not
warranted "if the proposed amendment would be futile," or in other words,
the party's amendment presents no chance of survival past a motion to
dismiss).



                                      12
                          interpretation of the Nevada Rules of Civil Procedure de novo, Vanguard
                          Piping v. Eighth Judicial Dist. Court, 129 Nev. 602, 607, 309 P.3d 1017,
                          1020 (2013). The rules "are subject to the same interpretative methods "as
                          statutes." Id. Accordingly, we begin with the text of the rule to determine
                          its "plain meaning."   Id. We enforce a rule's "clear and unambiguous"
                          meaning without resorting to interpretative methods of statutory
                          construction. Id.
                                      Harris argues that the district court erroneously dismissed his
                          complaint against the NDOC parties based on his failure to satisfy one of
                          the two service requirements under NRCP 4.2(d)(2) within the 120 days
                          provided in NRCP 4(e)(1), because NRCP 4.2(d)(6) provided him with
                          additional time to cure the defect in service. We agree.
                                      The interplay between NRCP 4(e) and NRCP 4.2(d) is an issue
                          of first impression for this court. NRCP 4(e)(1) generally requires the
                          plaintiff to serve the summons and copy of the complaint on the defendant
                          according to one of the methods prescribed therein "no later than 120 days
                          after the complaint is filed." The failure to serve within the 120-day period
                          requires dismissal of the action "without prejudice either on motion by the
                          defendant or by "the court's own order to show cause." NRCP 4(e)(2). But
                          the court "must extend the service period" on request by motion before the
                          service period has expired if a party shows "good cause" to grant the
                          extension. NRCP 4(e)(3). Further, even if the request to extend the period
                          comes after its expiration, the court nevertheless "must extend the service
                          perioe so long as the party shows "good cause" to explain the failure to
                          bring a timely motion and "good cause'' to grant the extension. NRCP
                          4(e)(4).


SUPREME COURT
          OF
       NEVADA
                                                              13
10)            :
      1,47A ..41„.c...a



                                                                    -
                                                              .kt,t616x1                         LI.41?cil4 g.
            NRCP 4.2 provides the various methods to serve a party within
the state, depending on the categorization of the party. Specific to actions
against former or current state officers and employees sued in their official
or individual capacities, NRCP 4.2(d)(2) imposes a dual-service
requirement. The plaintiff must deliver within the 120-day period "a copy
of the summons and complaint" to both of the following persons:
                  (A) the Attorney General, or a person
            designated by the Attorney General to receive
            service of process, at the Office of the Attorney
            General in Carson City: and
                  (B) the current or former public officer or
            employee, or an agent designated by him or her to
            receive service of process.
NRCP 4.2(d)(2) (emphasis added). NRCP 4.2(d)(6) further provides that
"Mlle court must allow a party a reasonable time to cure its failure
to . . . serve a person required to be served undee subsection (d)(2) if the
party has timely served at least one of the other required parties (i.e., the
Attorney General or public employee).
            NRCP 4.2(d)(6) does not require a party to file a motion to take
advantage of this cure period. Indeed, the "reasonable time to cure" does
not hinge on the failure to timely serve, but rather on the failure to serve
the appropriate individuals. While NRCP 4.2(d)(6) does not explicitly state
whether a party may take advantage of the cure period after the generally
applicable 120-day service period under NRCP 4(e)(1) has expired, the need
for additional time to cure service defects only makes sense if the period
supplements, or applies after, the 120-day service period. If we were to
interpret NRCP 4.2(d)(6) to apply only when the generally applicable
service period has not expired, we would render NRCP 4.2(d)(6) superfluous




                                     14
                    because a party would still have time to cure the defect in service by
                    effectuating proper service within the 120-day period under NRCP 4(e).
                    However, we avoid interpretations that render language meaningless or
                    superfluous. See Great Basin Water Network v. Taylor, 126 Nev. 187, 196,
                    234 P.3d 912, 918 (2010).
                                Moreover, NRCP 4.2(d)(6)'s cure period iinplicitly acknowledges
                    the unique, and potentially confusing, dual-service burden imposed on a
                    plaintiff who brings a lawsuit against a public employee for acts related to
                    employment. Compare NRCP 4.2(d)(2)(A)-(B), with NRCP 4.2(a) (requiring
                    service only on a singular individual to serve a public employee if the
                    lawsuit is related to acts outside of employment).             Additionally,
                    accomplishment of at least one service requirement ensures that either the
                    individual defendant or the individual defendant's counsel (i.e., the
                    Attorney General) has notice of the lawsuit, thereby rendering the other
                    service requirement less critical. In such circumstances, additional time
                    beyond the 120-day service period to perfect the dual-service requirement
                    does not prejudice the defendant, as he or she already has notice
                    individually or through counsel. Thus, NRCP 4.2(d)(6) recognizes the
                    additional dual-service burden for lawsuits against public officers or
                    employees over acts related to their employment by allowing plaintiffs a
                    reasonable time to cure defective service while NRCP 4.2s other provisions
                    do not make this allowance for other lawsuits that do not impose this dual-
                    se rvice requirement.
                                Accordingly, we conclude that NRCP 4.2(d)(6) requires a
                    district court to "allow" a plaintiff "a reasonable time" to cure his or her
                    failure to complete service on a state official or employee if he or she' has
                    served one of the two required service recipients according to the
SUPREME COUR
         OF
      NEVADA
                                                         15
if)) 1947A    &an




                                                                     .441r
                   requirements set forth in NRCP 4.2(d)(2), even where the generally
                   applicable 120-day service period has expired. Our conclusion accords with
                   federal courts interpretation of the analogous federal rule.         See, e.g.,
                   Lawrence v. Las Vegas Metro. Police Dep't, 451 F. Supp. 3d 1154, 1166 (D.
                   Nev. 2020) ("The Advisory Committee describes the cure provision as
                   requiring that 'a reasonable time to effect service on the United States must
                   be allowed after the failure is pointed out.'" (emphasis in original) (quoting
                   Fed. R. Civ. P. 4 advisory committee's note to 2000 amendment)), appeal
                   dismissed on other grounds sub nom. Lawrence v. Bohanon, 847 Fed. Appx.
                   516 (9th Cir. 2021), cert. denied, 142 S. Ct. 901 (2022). Moreover, we
                   conclude that NRCP 4(e)'s procedures to request an extension of the service
                   period do not apply to this cure period under NRCP 4.2(d)(6). Applying
                   those principles here, we further conclude that the district court's dismissal
                   of Harris's complaint based on his failure to comply with NRCP 4.2(d)(2)
                   was erroneous.9 The parties do not dispute that Harris complied. with
                   NRCP 4.2(d)(2)(A) within the 120-day period but failed to comply with
                   NRCP 4.2(d)(2)(B) within the 120-day period. Harris's compliance with one
                  of the two service requirements triggered NRCP 4.2(d)(6)'s cure period,
                   which required the court to allow Harris additional, albeit reasonable, time
                  to cure defects in service.1°


                         Because we conclude that NRCP 4.2(d)(6) required the district court
                  to allow Harris to cure the service defects within a reasonable time, we do
                  not address Harris's alternative argument that the district court abused its
                  discretion in concluding that no good cause existed for Harris's failure to file
                  a timely request or for an extension of the service period.

                        "We decline to consider respondents' arguments that Harris's failure
                             1

                  to identify the "Jane Doe'' defendants warrants dismissal of all claims

SUPREME COURT
         OF
     NEVADA
                                                                     16
if)) I947A


                                  •   ".   •r

                ••• 4z..fro.tt-                 at   .asyrem   al.   • .   .               • -AK-cii4):.44::P
                                                              CONCLUSION
                                             We conclude that Harris alleged sufficient facts to put
                          respondent Williams on notice of the nature of the § 1983 claim against him
                         and to state such a claim for relief. Harris's allegations that he filed a first-
                          level grievance, which Williams was, by regulation, required to review and
                          answer, he received no medical care for repeated complaints of extreme
                          chest pains over a six-month period, he became debilitated and bedridden
                          by the persistent extreme chest pains, and Williams denied the grievance
                          all support Williams's knowledge and disregard of an excessive risk to
                          Harris's health.
                                             We also conclude that NRCP 4.2(d)(6) requires the district court
                          to allow a plaintiff a reasonable time to cure defects in service, even after
                          the generally applicable 120-day service period under NRCP 4.2(e) expires,
                         if the party has timely fulfilled at least one of the two service requirements
                          under NRCP 4.2(d)(2) for service on public officers and employees sued over
                         acts or omissions relating to their duties or employment, regardless of
                          whether the plaintiff has filed a motion for an extension of time pursuant




                         against them and that Harris's failure to raise the issue on appeal
                         constitutes waiver, because respondents did not raise this argument below
                         in moving to dismiss, and the failure to identify the Doe defendants did not
                         factor into the district court's decision. See Garcia u. Prudential Ins. Co.
                         Arn., 129 Nev. 15, 19, 293 P.3d 869, 872 (2013) (noting that this court
                         [4
                          generally" does "not address an issue raised for the first time on appear
                         (quoting Durango Fire Prot., Inc. u. Troncoso, 120 Nev. 658, 661, 98 P.3d
                         691, 693 (2004))).

 SUPREME COURT
          OF
       NEVADA
                                                                     17
( 60   9-17A


               er v                                                                                              .•   • '4:1, •
                      1likaill•m
                          .'1 hlil
                               H
                               ' ‘Aligitg
                                   ':°7;;;MAZ61.
                                         "                                  A                   '
                                                                                                    ' ;.4   -•         -4 - •     4
to NRCP 4(e)(3). Because Harris timely served the remaining respondents
according to NRCP 4.2(d)(2)(A), he was entitled to additional time under
NRCP 4.2(d)(6) to comply with the second service requirement under NRCP
4.2(d)(2)(B), despite that the 120-day service period under NRCP 4(e) had
passed. We therefore reverse the district court's orders dismissing Harris's
complaint and remand for further proceedings consistent with this opinion.

                                                 •

                                                                 J.
                                   Cadish


We concur:




Silver




                                    18